Case 19-61607-grs            Doc 21      Filed 01/15/20 Entered 01/15/20 11:53:43                     Desc Main
                                         Document      Page 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF KENTUCKY
                                   LEXINGTON DIVISION

                                                        )
    In re:                                              )   Chapter 11
                                                        )
    Americore Health, LLC, et al., 1                    )   Case No. 19-61607-grs
                                                        )
              Debtors.                                  )   (Jointly Administered)
                                                        )
                                                        )   Honorable Gregory R. Schaaf
                                                        )
_____________________________________

                            ORDER DESIGNATING INDIVIDUAL
                    RESPONSIBLE TO PERFORM DUTIES OF THE DEBTORS

             This Court has reviewed the Corporate Resolutions filed in the above-captioned cases and

hereby appoints Grant White as the individual responsible for performing the duties of Americore

Health, LLC as a debtor in bankruptcy, pursuant to Fed. R. Bankr. P. 4002 and 9001(5)(A) and

Local Rule of the Eastern District of Kentucky 1002-2(b).




1
 The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises,
LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood
Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC
(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
Corporation #1 (2766).


20789369.1
       Case 19-61607-grs          Doc 21          Filed 01/15/20 Entered 01/15/20 11:53:43        Desc Main
                                                  Document      Page 2 of 2


                Tendered by:

                BINGHAM GREENEBAUM DOLL LLP

                /s/ James R. Irving
                James R. Irving
                April A. Wimberg
                Christopher B. Madden
                BINGHAM GREENEBAUM DOLL LLP
                3500 PNC Tower
                101 South Fifth Street
                Louisville, Kentucky 40202
                Telephone: (502) 587-3606
                Facsimile: (502) 587-3695
                Email: jirving@bgdlegal.com
                        awimberg@bgdlegal.com
                        cmadden@bgdlegal.com

                Proposed Counsel to the Debtors




                                                             2
                20789369.1



___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                 Signed By:
                                                                 Gregory R. Schaaf
                                                                 Bankruptcy Judge
                                                                 Dated: Wednesday, January 15, 2020
                                                                 (grs)
